Reed, J.,
(dissentmg.) My disagreement is as to the first point ruled in the foregoing opinion. I do not deny that a claim for damages for an injury such as is complained of is assignable. Neither do I make any question as to the power of the owner thereof to assign a claim for double damages after the right thereto has accrued. My dissent is as to •what passed to plaintiff under the assignment. When the assignment was executed, the only right in existence was the right to be compensated for the injury sustained. Defendant was then liable only for the value of the property destroyed. It is true, events might occur in the future upon which it would become liable for double that amount; but no such right or liability existed at that time, and, unless it should occur in the future that defendant should neglect for 30 days after notice of the injury to pay the damages, never would exist. The assignment passed to the plaintiff the demands which the owners of the property then held; which, as I have said, were demands simply for the value of the property destroyed. It seems to me impossible that the assignment of an existing definite claim should operate to vest the assignee with rights which have no existence at the time of the assignment, and which are not necessarily or certainly incident to the thing assigned. In my judgment, therefore, the judgment ought to be modified by reducing the amount of the recovery to the actual damages.